Citation Nr: 0417969	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  01-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Huntington's chorea 
as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension with 
idiopathic cardiomyopathy as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to January 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2003.  This matter was 
originally on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.

In the September 2002 Informal Hearing Presentation, the 
veteran's authorized representative requested consideration 
of whether the veteran's "cardiovascular and neurological 
disabilities" were caused by or aggravated by his service-
connected diabetes mellitus.  The claims file discloses that 
this matter has not been acted on by the RO.  Accordingly, 
this matter is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran served in the Republic of Vietnam.

3.  Huntington's chorea and hypertension with idiopathic 
cardiomyopathy are not among the disease processes enumerated 
under the regulation, 38 C.F.R. § 3.309(e).

4.  There is no competent medical evidence of record that 
shows that Huntington's chorea has been determined to be 
etiologically related to herbicide exposure during service or 
otherwise due to any other incident therein.

5.  The service medical records and private medical records 
show that Huntington's chorea was not present during service 
and did not manifest during the one-year presumptive period 
following the veteran's discharge from service.  

6.  There is no competent medical evidence of record that 
shows that hypertension with idiopathic cardiomyopathy has 
been determined to be etiologically related to herbicide 
exposure during service or otherwise due to any other 
incident therein.

7.  The service medical records and private medical records 
show that hypertension and idiopathic cardiomyopathy were not 
present during service and did not manifest during the one-
year presumptive period following the veteran's discharge 
from service.  


CONCLUSIONS OF LAW

1.  Huntington's chorea was not incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A  
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  
 
2.  Hypertension with idiopathic cardiomyopathy was not 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A  (West 2002); 38 C.F.R.           
§§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2003, the Board remanded the veteran's claim to 
the RO for the RO's initial consideration of additional 
medical evidence obtained by the Board pursuant to authority 
that had since then been invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (emphasizing the Board's status as 
"primarily an appellate tribunal," and holding, in part, 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver).  On Remand, the RO considered the 
additional medical evidence, continued the denial of the 
claims, and issued a Supplemental Statement of the Case 
(SSOC) on the issues in December 2003.  Based on the 
foregoing, the Board finds that the RO complied with the 
Board's September 2003 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2000 rating decision, 
November 2000 Statement of the Case (SOC), February 2002 
SSOC, and December 2003 SSOC, which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claims and the reasons for the denials.  The SOC and 
December 2003 SSOC provided the veteran with notice of all 
the laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  Lastly, in 
correspondence dated in March 2001, the RO advised the 
veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, No. 01-944 (Vet. App. June 24, 2004) 
[Pelegrini v. Principi, 17 Vet. App. 412 (2004), opinion 
withdrawn by No. 01-944 (Vet. App. June 24, 2004)].  In 
Pelegrini, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The initial 
unfavorable rating decision was rendered prior to the 
enactment of the VCAA; therefore, it was impossible for VA to 
provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
Nevertheless, the Board notes that the claims were 
reconsidered again in February 2002 and December 2003 and the 
SSOCs on the issues were provided to the veteran.  Also, the 
Board notes that the VCAA notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Indeed, the veteran 
received more than the statutorily prescribed one-year period 
within which to submit any additional information and 
evidence after the March 2001 VCAA notice.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2003).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Indeed, in a statement in support of the 
veteran's claim provided in February 2004, the veteran's wife 
reported on the only additional medical information she 
maintained remained.  Thus, there is no outstanding relevant 
medical evidence to obtain.  Therefore, it can be concluded, 
based on the particular facts and circumstances of the case, 
the omission of the request for "any evidence in the 
claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  The Board also 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the Board notes that the 
veteran's service medical records were obtained.  Private 
medical records have been associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

In order to establish presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, the veteran must show the following:  (1) that he has 
the requisite type of service in the Republic of Vietnam, (2) 
that he currently suffers from a specific disease process 
enumerated under the regulation, and (3) that the current 
disease process manifested itself within the time period set 
by regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from June 22, 1969 to June 20, 1970.  
Accordingly, the veteran has the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 3.307 
(a)(6)(iii) (2003).  Therefore, the veteran is presumed to 
have been exposed to an herbicide agent during such service 
in the absence of affirmative evidence to the contrary.  Id.  
The disease processes for which the veteran seeks service 
connection, however, are not enumerated in 38 C.F.R. § 
3.309(e) (2003).  Huntington's chorea and hypertension with 
idiopathic cardiomyopathy are not listed diseases.  
Accordingly, since the disease processes for which the 
veteran seeks service connection are not enumerated in 38 
C.F.R. § 3.309(e) (2003), the presumption of service 
connection for a disease associated with exposure to certain 
herbicide agents under 38 C.F.R.    § 3.307(a)(6) (2003) is 
not applicable.  

The Board recognizes the veteran's sincere belief that his 
Huntington's chorea was caused by exposure to herbicides as 
he has no family history of Huntington's disease, but under 
the authority granted by the Agent Orange Act of 1991, VA has 
determined that presumption of service connection based on 
exposure to herbicides used in Vietnam is not warranted for 
any conditions other than those for which VA has found a 
positive association between the disorder and such exposure.  
VA has not determined that a positive association exists 
between exposure to herbicides and the subsequent development 
of Huntington's chorea, hypertension, and idiopathic 
cardiomyopathy.  Moreover, the record does not contain any 
medical opinion relating the veteran's Huntington's chorea 
and hypertension with idiopathic cardiomyopathy to his 
herbicide exposure in service.  In particular, the private 
medical records show that Drs. J.M.B., A.F.C., and M.J.G. do 
not medically associate the Huntington's chorea, 
hypertension, and idiopathic cardiomyopathy to exposure to 
herbicides.

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307 (a)(6) (2003) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2003) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  

Private medical records from Drs. J.M.B., A.F.C., and M.J.G. 
dated from November 1990 to July 2001 as well as the May 2000 
Agent Orange Registry Examination report show that the 
veteran is currently diagnosed with Huntington's chorea, 
hypertension, and cardiomyopathy.  The service medical 
records and private medical records, however, show that the 
claimed disorders were not present during service and did not 
manifest during the one-year presumptive period following the 
veteran's discharge from service.  There is also no competent 
medical evidence that otherwise links the claimed disorders 
to the veteran's military service.  

Thus, there is no competent medical evidence of record 
causally linking the veteran's Huntington's chorea and 
hypertension with idiopathic cardiomyopathy to exposure to 
herbicides in service or any other incident of service.  
Therefore, service connection for the claimed disorders 
cannot be established on the basis of herbicides exposure 
either on a presumptive basis or otherwise on the basis of 
medical evidence.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003); 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
Additionally, service connection for the claimed disorders 
may not be otherwise established on a direct basis or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2003).  

As the preponderance of the evidence is against the claims, 
the "benefit of the doubt" doctrine is not applicable, and 
the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003) Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for Huntington's chorea, including as a 
result of exposure to herbicides is denied.

Service connection for hypertension with idiopathic 
cardiomyopathy, including as a result of exposure to 
herbicides is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



